Title: From George Washington to Jonathan Trumbull, Sr., 15 October 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Harlem Heights October 15th 1776

I was last night favored with your letter of the 6th instant with the return of Prisoners in your State for which I thank you—It is properly made out—Every day’s intelligence from the Convention of this State informs of Plots and Conspiracies that are in agitation among the disaffected. The enclosed copy of a letter which I received yesterday from Robert R. Livingston Esqr. one of the Members and who is of the Continental Congress will shew you his idea of the situation of affairs in this Government and their apprehensions of insurrections. The observations he has been pleased to favor me with through the whole of his letter seem to me to be too well founded. The movements of the Enemy, their having sent up some of their Ships in the North River, their landing a large proportion, if not the main body of their Army on Frogs Point (or rather Island as it is surrounded by water every flood tide) nine miles above this on the Sound, added to these, the information of deserters, all afford a strong presumption, nay, almost a certainty, that they are pursuing their original plan of getting in our rear and cutting off all our supplies. Our situation here is not exactly the same as it was at New York. It is rather better. However, as we are obliged to divide our force and guard every probable place of attack as well as we can—as most of our Stores are here and about Kings Bridge, and the preservation of the communication with the States on the other side of Hudson’s River a matter of great importance, it will not be possible for me to detach any more assistance than what I have already done for the purpose of securing the passes in the Highlands. I have sent Colo. Tash lately from New Hampshire with his Regiment, upon the business, and as it is of the utmost consequence to possess those passes, and to hold them free and open, I would beg leave to submit to your consideration, whether you can spare any aid upon this interested occasion. I know your exertions already are great, in the Service in this and the Northern Army, and nothing could have

induced me to mention this matter to you, were it not for the alarming and melancholy consequences which will result from the Enemy’s possessing themselves of those communications. The Regiment I have ordered up are to receive directions from the Convention, also the Posts they are to occupy, supposing them to be much better acquainted with the places where they should be stationed than I am. If it is in your power to afford any assistance in this instance, you will be pleased to give such instructions to those you send, as you shall judge necessary. I am just dispatching an Engineer to the Convention to throw up some small Works. I have the honor to be with great Esteem Sir your most obedient Servant

Go: Washington


P.S. I have sent two Regiments of the Massachusetts Militia up the River to watch the motion of the Ships and to oppose any landing of men that they may attempt—I am also extending every part of my force that I possibly can towards East and West chester to oppose the Enemy and prevent their effecting their plan of it, if it shall be practicable; but our numbers being far inferior to the demands for men, I cannot answer for what may happen—The best in my power shall be done.

